Order of the Supreme Court, Queens County (Lemer, J.), dated January 26, 1981, affirmed, insofar as appealed from, with $50 costs and disbursements. No opinion. The examination before trial shall proceed at the place designated in the order under review, at a time to be fixed in a written notice of not less than 10 days, to be given by defendants, or at such other time and place as the parties may agree. The physical examination shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by defendants, or at such other time and place as the parties may agree. Titone, J.P., Mangano, Gibbons and Thompson, JJ., concur.